Title: From George Washington to Edward Montagu, 5 April 1775
From: Washington, George
To: Montagu, Edward



Sir,
Mount Vernon April 5th 1775.

My Letter of the 4th of December to Colo. Mercer (dispatched by the first opportunity that offered after the close of his Sales) would inform you of the total amount thereof; & that the contest between Miss Wroughton and Messrs Dick & Hunter, respecting a preference of Mortgages, would, more than probable, be avoided.
I have now to acknowledge the receipt of your favour of the 29th of August, & to acquaint you, that the packet herewith sent

to Colo. Mercer, contains such papers & documents as are necessary to give the fullest information of the state of his affairs in this Country; which, circumstances considered, have turned out infinitely beyond my expectation, or the expectation of every one who bestow’d any thought upon them. I shall not therefore, at this time, trouble you either with a recital or copies of those papers, but add, that I have directed the Attorney General (Mr Randolph) who was retained as Counsel for Colo. Mercer & his mortgag[e]s to appeal from any decision which might even appear to give Messrs Dick & Hunter’s trust-Deed the preference to Miss Wroughton’s Mortgage; for as to Mr Gravat’s, it is entirely out of the question, no person disputing the validity of his Mortgage. Mr James Mercer, in a Letter which I received from him some time Ago, proposed a Matter, which if acceded to, might ultimately secure Miss Wroughton, and put an end to all controversy respecting the Mortage. I shall communicate the proposal in his own words, as follows:
“It appears to me to be yet of some consequence to Messrs Dick & Hunter if they are postpon’d to Miss Wroughton, tho’ none to Miss Wroughton—in this way—if they are postpon’d, and the purchasers are not punctual, they will not receive their money but out of the last payments, by which Mr Dick may be greatly affected, for in the mean time his Estate may be seized, & sold for half its value—As Miss Wroughton cannot want all her money at once, & will be sufficiently secured; I could wish she wou’d consent to let the Speakers Debt be paid next, after she will receive £1000. Cou’d this be granted I shall not dispute her preference—My answer shews how much this Debt is—if she will consent, I will guarantee her Debt, or let her have a preference—Pray be so kind as to mention this to Mr Montague.”
After considering this proposal, you will be so good Sir as to let me know Miss Wroughton’s sentiments thereon, that I may communicate them to Mr Mercer, & conform to them myself.
It gives me much pain to find two Gentln, brothers, who individually stand high in the esteem of their Countrymen, imbibing unfavourable impressions, and, to their joint Friends, mu[tu]ally arraigning the conduct of each other, when I am satisfied that both think themselves right, and that neither hath made proper allowance for the situation of the other. At Colonel Mercers request,

I propounded the queries he transmitted, to his Brother, whose answers, in a letter to me, are forwarded to him; but these things only serve to irritate; for as I am thoroughly satisifed on the one hand, that Colonel Mercer has advanced nothing to you, or Mr Gravatt, but what was perfectly consistent with his Ideas of truth & justice: So on the other, I am as well persuaded, that Mr James Mercer hath not intentionally wronged him of a farthing; & yet appearances may be against him, for want of a thorough knowledge of his situation, & the motives which influenced his conduct. That Colo. Mercer has been a considerable loser in the management of his Estate here, nobody will deny; but has not every gentleman in this Country, whose other avocations, or whose inclinations would not permit them to devote a large portion of their time & attention to the management of their own Estates, shared the same fate? Our Gazettes afford but too many melancholy proofs of it in the Sales which are daily advertised; the nature of a Virginia Estate being such, that without close application, it never fails bringing the proprietors in Debt annually, as Negroes must be clothed & fed, taxes paid, &c. &c. whether anything is made or not; and Colo. Mercer must, I think, have been well acquainted with two facts, namely, that his brother had neither leisure, nor a competent knowledge of plantation business, to become a fit person to undertake it—and, that Stewards (in this Country at least) far removed from the inspection of a Superior, are scarce ever to be entrusted. But all this is foreign from the main purpose of my letter, and is an evil out of the power of poor Mercer, or his friends to remedy, at this day; the uneasiness I feel at seeing two Brothers, accustomed to live in perfect amity, now bickering, & accusing each other of hardships occasioned by the other, led me into this digression, for which I ask your pardon. I hope this Letter will find you in a better state of health than your last described, & with esteem & respect I remain Sir, Your most Obt humble Servant

Go: Washington

